SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedMarch 31, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53031 WESTMOUNTAIN DISTRESSED DEBT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315407 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123North College Avenue, STE 200 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 212-4770 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [ü]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ü] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[ü] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No [ü] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, March 31, 2012, was 1,808,150. Explanatory Note The purpose of this Amendment No. 2 to our Quarterly Report on Form 10-Q for the period ended March31, 2012, as filed with the Securities and Exchange Commission on May 11, 2012, is to include signature dates for both the 10-Q and ChiefExecutive Officer and Chief Financial Offier certificaitons. No other changes have been made to the Form 10-Q other than those described herein. FORM 10-Q West Mountain Distressed Debt, Inc. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets at March 31, 2012 (Unaudited) and December 31, 2011 3 Statements of Operations (Unaudited) for the three months ended March 31, 2012 and 2011 and for the period October 18, 2007 (inception) through March 31, 2012 4 Statement of Changes in Shareholders’ Equity (Unaudited) for the period October 18, 2007 (inception) through March 31, 2012 5 Statements of Cash Flows (Unaudited) for the three months ended March 31, 2012 and 2011 and for the period October 18, 2007 (inception) through March 31, 2012 6 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Item 4T. Controls and Procedures 11 PART IIOTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to West Mountain Distressed Debt, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Distressed Debt, Inc. (A Development Stage Company) Balance Sheets (Unaudited) March 31, December 31, Assets Cash $ $ Prepaid expenses Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accrued liabilities, related parties $ $ Accrued liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding 2012 and 2011 Common stock, $.001 par value; 200,000,000 shares authorized, 1,808,150 shares issued and outstanding 2012 and 2011 Additional paid-in-capital Deficit accumulated during development stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 WestMountain Distressed Debt, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the three months ended March 31, 2012 and 2011 and for the period October 18, 2007 (inception) through March 31, 2012 October 18, 2007 (Inception) For the three months ended, Through March 31, March 31, Operating expenses Sales, general and administrative expense $ $ $ Total operating expenses Net loss from operations ) ) ) Other income/(expense) Interest income 0 6 Net loss before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 4 WestMountain Distressed Debt, Inc. (A Development Stage Company) Statement of Changes in Shareholders' Equity (Unaudited) For the period October 18, 2007 (inception) through March 31, 2012 Deficit Accumulated Preferred Stock Common Stock Additional During Par Par Paid-in Development Shares Value Shares Value Capital Stage Total Balance at October 18, 2007 - $
